Title: To Alexander Hamilton from John Sullivan, [10 July 1788]
From: Sullivan, John
To: Hamilton, Alexander


Durham [New Hampshire] July 10th 1788.
Dear Sir
Capt Roche who was employed by me in consequence of your directions to forward the news of New Hampshires having adopted the new Constitution, called on me this Day with the Inclosed Account, the Ballance of which I paid him in Cash and have taken the Liberty of drawing on you for the same with the addition of seven shillings more which is the Loss by Discount & postage at 3 1/2 per Cent. His Laiming a horse was unfortunate but could not be avoided. I shewd him your Letter to me and in every respect complied with your directions and I have no Doubt of his having used every Exertion to fulfill your commands aside as I have advanced the Cash I doubt not my Bill will be duly honoured

I am very respectfult Sir your most obedy and very humble servt

Jno. Sullivan
Honble: Colo Hamilton

